Citation Nr: 0106992	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-26 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from May 1942 to June 
1946.  He died on November [redacted], 1988.  The appellant is the 
veteran's widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
in which the RO denied service connection for the cause of 
the veteran's death.  The appellant appealed.  In September 
1999, the Board remanded the case for evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1988.  The death 
certificate lists the cause of death as cardiopulmonary 
arrest due to T-cell lymphoma.  No autopsy was performed.

2.  At the time of the veteran's death, service connection 
was in effect for adenoidectomy, rated noncompensably 
disabling.  There was no claim for service connection pending 
before the VA at the time of his death.

3.  Although the veteran's service did not include a 
"radiation risk activity," as that term is defined by 
regulation, the veteran was exposed to ionizing radiation in 
service in the form of a radium treatment for Eustachian 
salpingitis.

4.  The veteran's radiation dose to the brain was estimated 
to be about 1 rad with an upper bound of about 5 rads.

5.  In an October 1999 opinion, the Chief Public Health and 
Environmental Hazards Officer of VA indicated that it was 
unlikely that the veteran's T-cell lymphoma was caused by 
exposure to ionizing radiation in service.

6.  There is otherwise no evidence of a nexus between any 
incident of the veteran's active military service, to include 
his in-service radiation exposure, or a service-connected 
disability, and his death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096,____(2000) 
(to be codified as amended at §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.307, 3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
have been properly developed and that VA has fulfilled its 
duty to assist the appellant as mandated by the Veterans 
Claims Assistance Act of 2000.  The veteran has been informed 
of the evidence necessary to substantiate her claim and 
provided an opportunity to submit such evidence.  Moreover, 
VA has conducted reasonable efforts to assist her in 
obtaining evidence necessary to substantiate her claim.  In 
this respect, the RO has made numerous attempts to develop 
the record and has obtained a medical opinion from the 
Compensation and Pension service.  Finally, the appellant has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,____(2000) (to be codified as amended at §§ 5102, 5103, 
5103A, and 5107)..

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v.West, 11 Vet. App. 284, 289 (1998).  First, if veteran 
exposed to radiation during active service later develops one 
of the diseases listed in 38 C.F.R. § 3.3.09(d), a rebuttable 
presumption of service connection arises.  See 38 C.F.R. 
§§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 3.309(d) 
are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.  Second, 
service connection may be established if a radiation-exposed 
veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence that the claimed condition is a radiogenic disease), 
if the VA Undersecretary of Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.  Third, service 
connection may be established by competent evidence 
establishing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

In the present case, the presumptive provisions of 
38 U.S.C.A. § 1112(c) cannot be relied upon to establish a 
relationship between the T-cell lymphoma resulting in the 
veteran's death and his military service.  Those provisions 
are only applicable where it is shown that a claimant 
participated in a "radiation risk activity" in service.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii).  Because the veteran did not participate 
in a radiation-risk activity, the presumptive provisions of 
section 1112(c) are not available in this case.  See Rucker, 
10 Vet. App. at 71.  

To establish a claim based on ionizing radiation exposure 
under 38 C.F.R. § 3.311, at a minimum, the following 
threshold elements must be met: (1) established presence of a 
radiogenic disease; (2) the claimant must have had service; 
(3) the disease may not be one covered as presumptively 
service connected under §§ 3.307 or 3.309 and manifested 
within the applicable presumptive period of 38 C.F.R. 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation.  
Hilkert, 11 Vet. App. at 290-91.

"Radiogenic disease" includes the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
thyroid cancer; breast cancer; lung cancer; bone cancer; 
liver cancer; skin cancer; esophageal cancer; stomach cancer; 
colon cancer; pancreatic cancer; kidney cancer; urinary 
bladder cancer; salivary gland cancer; multiple myeloma; 
posterior subcapsular cataracts; non-malignant thyroid 
nodular disease; ovarian cancer; parathyroid adenoma; tumors 
of the brain and central nervous system; cancer of the 
rectum; and lymphomas other than Hodgkin's disease. 38 C.F.R. 
§ 3.311(b)(2).

As indicated in the Board's September 1999 remand, 38 C.F.R. 
§ 3.311 is for consideration in the present case because one 
of the causes of the veteran's death was T-cell lymphoma (a 
non-Hodgkin's lymphoma (NHL)), a radiogenic disease, and the 
appellant has contended that the disease was the result of 
exposure to ionizing radiation in service (in this case, a 
radium treatment for Eustachian 
salpingitis).  The appellant's claim, therefore, meets the 
requirements set forth by the Court in Hilkert.  Against that 
background, the case was remanded for the purpose of 
obtaining an opinion from the Compensation and Pension 
service and the Undersecretary for Benefits, consistent with 
a consideration of each of the factors listed at 38 C.F.R. 
§ 3.311(e).

Pursuant to the Board remand, an October 1999 opinion by the 
Chief Public Health and Environmental Hazards Officer of VA 
was received which was a complete response to the request 
articulated in the September 1999 Board remand.  
Specifically, it was indicated that with respect to the 
probable dose, the radiation dose to the brain from the 
veteran's radium treatment was estimated to be about 1 rad 
with an upper bound of about 5 rads.  Radiation doses to 
other parts of the body from nasopharyngeal (NP) radium 
therapy were noted to be dependent on distance from the 
radium source.  It was indicated that the veteran had 
received a relatively low dose of ionizing radiation to the 
brain, with most effects of ionizing radiation observed only 
at doses of generally 20 rads or more received over a brief 
time period.  As to the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology, the opinion offered that the veteran's lymphoid 
tissue had been involved with a specific pathology of T-cell 
non-Hodgkin's lymphoma involving the bone marrow, spleen and 
central nervous system.  It was indicated that there was no 
information on screening doses for lymphomas for the reason 
that no form of lymphoma other than multiple myeloma had been 
consistently increased following radiation.  The veteran was 
noted to be male with a negative family history.  The opinion 
related that females generally tend to be at a higher risk 
from radiation than males.  At the time of the radiation 
exposure, the veteran was 22 years of age.  The opinion noted 
that, in general, adults appear to be less sensitive to 
radiation than children.  The 42-year period of time between 
the veteran's radiation exposure and the onset of his disease 
was noted, as well as that the minimum latency period 
following radiation exposure for malignancies except for 
leukemia and bone cancer was reported to be between 5 and 10 
years.  It was also indicated that no relevant exposure to 
radiation, or other carcinogens, outside of service was 
identified that may have contributed to the development of 
the veteran's disease.  In light of the above, the Chief 
Public Health and Environmental Hazards Officer concluded 
that it was unlikely that the veteran's non-Hodgkin's 
lymphoma was related or attributable to his exposure to 
ionizing radiation in service.  No contrary medical or 
scientific opinion on this point has been presented.

Likewise, there is otherwise no competent medical evidence of 
a nexus between the cause of the veteran's death and either 
his active military service (to include exposure to ionizing 
radiation therein), or his only service-connected disability, 
residuals of an adenoidectomy, rated noncompensably 
disabling.  

The Board has considered the appellant's own sincerely held 
belief that the veteran's exposure to ionizing radiation in 
service was the cause of his death, as well as her assertions 
that too much weight is being given to the opinion of the VA 
Chief of Public Health and Environmental Hazards.  
Significantly, however, as the appellant is not shown to be 
trained in either the field of medicine or nuclear science, 
she is not competent to offer an opinion as to the etiology 
of condition resulting in her husband's death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Moreover, as 
noted above, no competent medical or scientific evidence has 
been presented to counter the medical opinion obtained by VA, 
or to otherwise establish a basis for a grant of service 
connection for the cause of the veteran's death.   

Under the circumstances of this case, the Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  As such, the criteria for service connection for the 
cause of the veteran's death have not been met, and the claim 
must be denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application in the instant 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096,____(2000) (to be codified 
as amended at § 5107(b)); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

